            Case 3:09-cr-00584-DMS Document 141 Filed 10/30/20 PageID.541 Page 1 of 2
, AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COUR                                                          FILED
               UNITED STATES OF AMERICA
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                        JUDGMENT IN ACRI                         IN~ASE
                                                                                                                       r;-;;-;-;;-7
                                                                                                                                ~
                                                                                                                                                           I
                                                                                                             CLERK . .!,l' •-'
                                                                        (For Revocation of Probation s'iJ.!JW1'~l/!~<c1                 ,,er COL,RT
                                                                                                                          1ij.f111~'1"cJ, cs e1FJRN 10
                                 V.                                     (For Offenses Committed On m!:i:1fl.wN!:l:oQ:v~emm:!lbl!leLr.J,l~~~:£P:.';!U,!_TY!,j

                    ARTHUR McCHRISTION                                     Case Number:           09CR0584-DMS

                                                                       Lupe Rodriguez CJA
                                                                       Defendant's Attorney
  REGISTRATION- NO.               135007298
  •·
  THE DEFENDANT:
  IZl admitted guilt to violation of allegation(s) No.       2

  D    was found guilty in violation ofallegation(s) No.
                                                            -----~-------- after denial of guilty.
  Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Nnmber                  Natnre of Violation

                2                   Failure to report law enforcement contact




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                       October 30 2020
                                                                       Date oflmposition of Sentence



                                                                       HON.Dan                    raw
                                                                       UNITED STATES DISTRICT JUDGE
            Case 3:09-cr-00584-DMS Document 141 Filed 10/30/20 PageID.542 Page 2 of 2

' AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

  DEFENDANT:                ARTHUR McCHRISTION                                                      Judgment - Page 2 of2
  CASE NUMBER:              09CR0584-DMS

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  ELEVEN (11) MONTHS.




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  •     The defendant is remanded to the custody of the United States Marshal.

  D     The defendant shall surrender to the United States Marshal for this district:
        •     at
                   --------- A.M.                              on----~-------------
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at - - - - - - - - ' - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      09CR0584-DMS
